Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 5/9/19 was considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to showe elements 58,59,29, 54 and 148 in figures 4a-4c as described in the specification (USPGPUB paragraphs 74-76).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 16, 17, 35-37 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maimone (US2016032020).
Regarding claim 1, Maimone teaches a light-field projector for projecting a near-eye projected image to the eyes of a user, comprising: a light source (100,104,114) comprising a plurality of illumination point- lights (see figure 1a for example) configured for sequentially emitting a plurality of incident light fields (paragraphs 29,37,52)); a spatial light modulator (119) configured for providing a 
Regarding claim 2, the light-field projector according to claim 1, wherein the plurality of sequentially projected pinhole-aperture light-fields form an intersection wide-aperture light-field (see figured 4 and paragraphs 78, 85).
Regarding claim 3, the light-field projector according to claim 2, wherein the wide-aperture light-field has an aperture stop which is determined by the size of the illumination point-lights (see figures 1a, 4 and 5) and large enough such that the plurality of sequentially projected pinhole-aperture light-fields can enter at least partly an eye pupil of a user (see figures 1a, 4 and 5).
Regarding claim 4, the light-field projector according to claim 3, wherein the diameter of the exit pupil of the wide-aperture light-field is between 5 mm and 100 mm (paragraph 84-85).
Regarding claim 7, the light-field projector according to claim 1,comprising a display control electronics circuit configured for producing a sequence of source images on the spatial light modulator (110- paragraph 105, 119-figure 15).

Regarding claim 9, the light-field projector according to claim 1, wherein the plurality of illumination point-lights of the light source (100, 104,114) are arranged in a one, two or three-dimensional array (see figure 1a and 4 for example).
Regarding claim 10, the light-field projector according to claim 7, wherein the illumination control electronics circuit configured for illuminating a sub-ensemble of the plurality of point-lights according to a time sequence function (paragraph 105, 119-figure 15).
Regarding claim 16, the light-field projector according to claim 1, wherein the source images comprise monochrome dithered images comprising a plurality of pixels, the density of bright pixels determining the brightness (RGB, paragraph 94).
Regarding claim 17, an augmented reality device destined to be worn by a user (see figure 1B), comprising the light-field projector comprising: a light source (100,104,114) comprising a plurality of illumination point- lights (see figure 1a for example) configured for sequentially emitting a plurality of incident light fields (paragraphs 29,37,52)); a spatial light modulator (119) configured for providing a sequence of source images (paragraphs 29,53,105); the spatial light modulator (110) being further configured for modulating each of the incident light-fields  (see for example figures 1, 4, 5, 6 and 15) in accordance with the source images such as to project sequentially a plurality of pinhole-aperture light-fields, each pinhole-aperture light-fields carrying a light-field component from the source image (paragraphs 37, 53-58, 105, 119); wherein each sequentially projected pinhole-aperture light-field forms an intersection virtual pinhole through which the component from the source image can be seen, each virtual pinholes having an 
Regarding claims 35-37, the virtual image overlaps the real world background images (see figures 1, 5 and 13 for example) visible to the user.
Regarding claim 40, see Examiners notes in claim 10.
Regarding claim 41, see figures 1c and 10 c for example.

Claim(s) 1-12, 15-22, 26, 31 and 35-41 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ulusoy et al (WO2016105281).
Regarding claim 1, Ulusoy et al  teaches a light-field projector for projecting a near-eye projected image to the eyes of a user, comprising: a light source (120) comprising a plurality of illumination point- lights (see figure 1a for example) configured for sequentially emitting a plurality of incident light fields (page 9, lines 10-20, page 22,lines 25-30); a spatial light modulator (110) configured for providing a sequence of source images; the spatial light modulator (110) being further configured for modulating each of the incident light-fields  (see for example figures 1, 4, 14-15, 18, 22, 83-85, and 113-115) in accordance with the source images such as to project sequentially a plurality of pinhole-aperture light-fields, each pinhole-aperture light-fields carrying a light-field component from the source image; wherein each sequentially projected pinhole-aperture light-field forms an intersection virtual pinhole through which the component from the source image can be seen, each virtual pinholes having an aperture stop which is 
Regarding claim 2, the light-field projector according to claim 1, wherein the plurality of sequentially projected pinhole-aperture light-fields form an intersection wide-aperture light-field (see figures 1, 2, 14-15, 113-115).
Regarding claim 3, the light-field projector according to claim 2, wherein the wide-aperture light-field has an aperture stop which is determined by the size of the illumination point-lights (passing through the SLM) and large enough such that the plurality of sequentially projected pinhole-aperture light-fields can enter at least partly an eye pupil of a user (see figures 1, 2 and 14-153; page 17).
Regarding claim 4, the light-field projector according to claim 3, wherein the diameter of the exit pupil of the wide-aperture light-field is between 5 mm and 100 mm (page 17, lines 6-10).
Regarding claim 5, the light-field projector according to claim 1, comprising an optical device (1810 or 8810) configured for guiding said plurality of incident light fields (see figures 18, 22, 83-85) from the light source (120) to the spatial light modulator (110), and for guiding the pinhole-aperture light-fields between the spatial light modulator (110) and the wide-aperture light-field (page 22, 23 and 52-55).
Regarding claim 6, the light-field projector according to any one of claim 1,   wherein the spatial light modulator (110) comprises a fast reflective spatial light modulator, a digital micro-mirror device or a ferroelectric liquid crystal on silicon (page 10, lines 5-21 and page 12).

Regarding claim 8, the light-field projector according to claim 1, comprising an illumination control electronics circuit configured for providing a signal for controlling the plurality of illumination point-lights (160- page 9,lines 20-32 and page 20).
Regarding claim 9, the light-field projector according to claim 1, wherein the plurality of illumination point-lights of the light source (120) are arranged in a one, two or three-dimensional array (see figures 15,113,114 for example).
Regarding claim 10, the light-field projector according to claim 7, wherein the illumination control electronics circuit configured for illuminating a sub-ensemble of the plurality of point-lights according to a time sequence function (page 20).
Regarding claim 11,the light-field projector according to claim 4, wherein the optical device (8810) comprises a collimator  configured for transforming the incident light fields into planar waves (page 52, lines 15-25; also see figures 83-85).
Regarding claim 12, the light-field projector according to any one of claims 4, wherein the optical device (1810) comprises a first optical element (reflective layer) configured for reflecting pinhole-aperture light-fields having a reflection angle larger than total reflection angle.
Regarding claim 15, an optical device (figure 13-1310 or figure 18-1810)
Regarding claim 16, the light-field projector according to claim 1, wherein the source images comprise monochrome dithered images comprising a plurality of pixels, the density of bright pixels determining the brightness (pages 9 and 11).
Regarding claim 17, an augmented reality device destined to be worn by a user (see figure 1), comprising the light-field projector comprising: a light source (120) comprising a plurality of illumination point- lights configured for sequentially emitting a plurality of incident light fields (page 9, lines 10-20, page 22,lines 25-30); a spatial light modulator (110) configured for providing a sequence of source image; the spatial light modulator (110) being further configured for modulating each of the incident light-fields  (see figures 1, 4, 14-15, 18, 22, 83-85, 86, 90 and 113-115) in accordance with the source images such as to project sequentially a plurality of pinhole-aperture light-fields, each pinhole-aperture light-fields carrying a light-field component from the source image; wherein each sequentially projected pinhole-aperture light-field forms an intersection virtual pinhole through which the component from the source image can be seen, each virtual pinholes having an aperture stop which is determined by the size of the illumination point-light and being spatially shifted in relation with each other, the near-eye projected image being seen through the plurality of virtual pinholes (page 20; page 21, lines 25-30; pages 52-55; and page 64);  wherein the point light sources and the spatial modulator are arranged such that the pinhole aperture light fields are projected along the visual axis of at least one eye of the user, such as to reach the eye retina, when the augmented reality device is worn (see figure 1 for example).
Regarding claim 18, the augmented reality device according to claim 17, wherein, when worn by the user, the point-light source (120) and the spatial light modulator (110 or 410) are arranged outside a visual field of the eyes (see figures 18 and 86; page 22 and 52-55); and wherein the light-field projector comprises a mirror (1810 or 8132) configured for reflecting the pinhole-aperture light-fields along the visual axis (see figure 18).

Regarding claim 20, the augmented reality device according to claim 19, wherein the glass comprises a see-through box (HMD eye glass lenses portion) comprising a plurality of elements (figure 86- light guide, mirror array); and
wherein each element (mirror array) comprises an illumination point-light (receives image light beamlets to reflect to the users visual field), such that the plurality of elements (mirror array) forms the point-light source.
Regarding claim 21, the augmented reality device according to claim 20, wherein the mirror (8132) is included in each element, the plurality of elements being arranged in the see-through box (HMD eyeglass lenses portion) such that each of the pinhole-aperture light-fields is reflected by the mirror included in one of the elements along the visual axis (see figure 86 embodiment).
Regarding claim 22, the augmented reality device according to claim 20, wherein each of said plurality of element (mirror array elements) comprises a first transparent holder (8130) containing the mirror on a second transparent holder (8120).
Regarding claim 26, the augmented reality device according to claim18, wherein the mirror (8132) comprises a plurality of partially or totally reflective, sub-mirrors arranged in an array (pages 52-55), each sub-mirror reflecting one of the pinhole-aperture light-fields.
Regarding claim 31, see figures 18 and 86 for example.
Regarding claims 35-37, the virtual image overlaps the real world background images (see figures 1 for example) visible to the user.
Regarding claim 38, see figure18 embodiment. 
Regarding claim 39, see figures 86 and 90.
Regarding claim 40, see Examiners notes in claim 10.
Regarding claim 41, the virtual image overlaps the real world background images (see figures 1 and 130 for example) visible to the user.

Claim(s) 1-11, 17, 35-40 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maimone (Andrew Maimone et al “High Efficiency Near Eye Light Field Display”- IDS NPL).
Regarding claim 1, Maimone teaches a light-field projector for projecting a near-eye projected image to the eyes of a user, comprising: a light source (light source array) comprising a plurality of illumination point- lights configured for sequentially emitting a plurality of incident light fields; a spatial light modulator (display) configured for providing a sequence of source images (legend of figure 1); the spatial light modulator being further configured for modulating each of the incident light-fields  (see for example figure 1) in accordance with the source images such as to project sequentially a plurality of pinhole-aperture light-fields, each pinhole-aperture light-fields carrying a light-field component from the source image (method and results section); wherein each sequentially projected pinhole-aperture light-field forms an intersection virtual pinhole through which the component from the source image can be seen, each virtual pinholes having an aperture stop which is determined by the size of the illumination point-light and being spatially shifted in relation with each other, the near-eye projected image being seen through the plurality of virtual pinholes (figure 1 and section 2). 
Regarding claim 2, the light-field projector according to claim 1, wherein the plurality of sequentially projected pinhole-aperture light-fields form an intersection wide-aperture light-field (method and results section).
Regarding claim 3, the light-field projector according to claim 2, wherein the wide-aperture light-field has an aperture stop which is determined by the size of 
Regarding claim 4, the light-field projector according to claim 3, wherein the diameter of the exit pupil of the wide-aperture light-field is between 5 mm and 100 mm (the average interpupillary distance is 8mm).
Regarding claim 7, the light-field projector according to claim 1,comprising a display control electronics circuit configured for producing a sequence of source images on the spatial light modulator (sections 2 and 3).
Regarding claim 8, the light-field projector according to claim 1, comprising an illumination control electronics circuit configured for providing a signal for controlling the plurality of illumination point-lights ( see figure 4).
Regarding claim 9, the light-field projector according to claim 1, wherein the plurality of illumination point-lights of the light source (see figures 1 and 4) are arranged in a one, two or three-dimensional array.
Regarding claim 10, the light-field projector according to claim 7, wherein the illumination control electronics circuit configured for illuminating a sub- ensemble of the plurality of point-lights according to a time sequence function (sections 2 and 3; see figures 1 and 4).
Regarding claim 11, see figure 1. 
Regarding claim 17, see Examiners notes in claim 1.
Regarding claims 35, see abstract and figure	1.
Regarding claim 36, see sections 2, 3 and figure 1.
Regarding claim 37-39, see figures 1 and 2 and sections 2-3.
Regarding claim 40, see Examiners notes in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulusoy et al (WO2016105281).
Regarding claims 13-14, Ulusoy et al fails to specifically disclose the light-field projector according to any one of claims 4, wherein the optical device (1810 or 8810) further comprises a Fourier filter between the spatial light modulator (110) and the wide-aperture light-field (output to user) and further comprises a convex lens configured for performing optical Fourier transformation of the reflected pinhole-aperture light-fields. 
Ulusoy teaches that including filters such as 4F filters (Fourier filtering system) is common to HMD systems (page 16, lines 10-16) and can be included in 
Regarding claim 25, Ulusoy fails to specifically disclose the augmented reality device according to any one of claim 18, wherein the mirror (8132) comprises a Fourier filter configured for removing diffraction components from the wide-aperture light-field. Ulusoy teaches that including filters such as 4F filters (Fourier filtering system) is common to HMD systems (page 16, lines 10-16) and can be included in some embodiments. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a Fourier filter, since this is a known filtering system for HMD and the filter helps to eliminate unwanted components from an image. 
Regarding claim 27, Ulusoy teaches a micro-mirror array in figure 86. However, Ulusoy fails to specifically disclose wherein the sub-mirrors have a diameter between 250 um and 2000 pm. However it would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 23, 24, 28-30 and 32-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nister et al (US9448837) teaches a near eye display. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH